October 26, 2017




                                  JUDGMENT

                  The Fourteenth Court of Appeals
   STEVEN WORMALD AND ELIZABETH ANNE WORMALD, Appellants

NO. 14-16-00553-CV                           V.

NORMAN VILLARINA, DOUG WERTHEIMER, AARON SNEGG, MCGUFFY
  CREDIT FACILITY 1, LLC, MCGUFFY INTERNATIONAL COMPANY,
 MCGUFFY GROUP, INC., MCGUFFY DISTRIBUTION, LLC, MCGUFFY
POWER SYSTEMS, INC., NV FIELD SERVICES, LLC, MCGUFFY ENERGY
    SERVICES, LLC, MCGUFFY LIMITED, PENRITH, INC., Appellees
                ________________________________

       This cause, an appeal from the order signed July 13, 2016, was heard on the
transcript of the record. We have inspected the record and find no error in the order.
We order the order of the court below AFFIRMED. We order appellants, Steven
Wormald and Elizabeth Anne Wormald, jointly and severally, to pay all costs
incurred in this appeal. We further order this decision certified below for
observance.